UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number: 000-50478 NEXSTAR MEDIA GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Organization or Incorporation) (I.R.S. Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered ClassA Common Stock, $0.01 par value per share NASDAQ Global Select Market Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☒ As of June30, 2016, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant was $1,403,694,992. As of February27, 2017, the Registrant had 47,107,129 shares of ClassA Common Stock outstanding. Documents Incorporated By Reference Portions of the Proxy Statement for the Registrant’s 2017 Annual Meeting of Stockholders will be filed with the Commission within 120 days after the close of the Registrant’s fiscal year and incorporated by reference in Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS Page PARTI ITEM1. Business 3 ITEM1A. Risk Factors 20 ITEM1B. Unresolved Staff Comments 32 ITEM2. Properties 32 ITEM3. Legal Proceedings 32 ITEM4. Mine Safety Disclosures 32 PARTII ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 ITEM6. Selected Financial Data 35 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 54 ITEM8. Financial Statements and Supplementary Data 54 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 ITEM9A. Controls and Procedures 54 ITEM9B. Other Information 55 PARTIII ITEM10. Directors, Executive Officers and Corporate Governance 56 ITEM11. Executive Compensation 56 ITEM12. Security Ownership of Certain Beneficial Owners and Management, and Related Stockholder Matters 56 ITEM13. Certain Relationships and Related Transactions, and Director Independence 56 ITEM14. Principal Accountant Fees and Services 56 PART IV ITEM15. Exhibits and Financial Statement Schedules 56 Index to Financial Statements F-1 Index to Exhibits E-1 ITEM 16. Form 10-K Summary 56 Introductory Note On January 17, 2017, Nexstar Broadcasting Group, Inc. completed its previously announced merger with Media General, Inc. (“Media General”), a Virginia corporation (such date, the “Closing Date,” and such merger, the “Merger”). Following the Merger, Nexstar owns, operates, programs or provides sales and other services to 171 full power television stations in 100 markets, reaching approximately 44.7 million viewers or nearly 39% of all U.S. television households. The Merger was effected pursuant to the Agreement and Plan of Merger, dated as of January 27, 2016 (the “Merger Agreement”), by and among Nexstar Broadcasting Group, Inc., Neptune Merger Sub, Inc. (“Merger Sub”), a Virginia corporation and a wholly-owned subsidiary of Nexstar Broadcasting Group, Inc., and Media General. Immediately following the closing of the Merger, the Amended and Restated Certificate of Incorporation of Nexstar Broadcasting Group, Inc. was amended and restated and the entity was renamed “Nexstar Media Group, Inc.” Pursuant to the terms of the Merger Agreement, Nexstar Media Group, Inc. paid approximately $1.4 billion in cash consideration, issued a total of 16,231,070 shares, including the reissuance of shares from its treasury, of its Class A Common Stock with a fair value of approximately $1.0 billion and issued 228,438 stock option replacements with an estimated fair value of $10.7 million on the Closing Date. An additional consideration in the form of a non-tradeable contingent value right (“CVR”) was also issued to the shareholders and outstanding equity awards of Media General. The CVR represents the right to receive a pro rata share of the net proceeds from the disposition of Media General’s spectrum in the Federal Communications Commission’s (the “FCC”) ongoing auction of television broadcast spectrum (the “FCC auction”), reduced to account for the indirect benefit that such holder will receive as a shareholder of the combined company. Nexstar Media Group, Inc. anticipates to receive, later in 2017, an estimated $479.0 million of gross proceeds from the disposition of Media General’s spectrum in the FCC auction. These proceeds, less transaction expenses, repacking expenses and taxes, will be distributed to the holders of the CVR. Nexstar Media Group, Inc. does not anticipate any disposition of its spectrum. See Note 19 to our Consolidated Financial Statements in Part IV, Item 15(a) of this Annual Report on Form 10-K. General As used in this Annual Report on Form 10-K and unless the context indicates otherwise, “Nexstar” refers to Nexstar Media Group, Inc. and its consolidated subsidiaries; “Nexstar Broadcasting” refers to Nexstar Broadcasting, Inc., our wholly-owned direct subsidiary; the “Company” refers to Nexstar and the variable interest entities (“VIEs”) required to be consolidated in our financial statements; and all references to “we,” “our,” “ours,” and “us” refer to Nexstar. Nexstar Broadcasting has time brokerage agreements (“TBAs”), outsourcing agreements, shared services agreements (“SSAs”) and joint sales agreements (“JSAs”) (which we generally refer to as local service agreements) relating to the television stations owned by VIEs but does not own any of the equity interests in these entities. For a description of the relationship between Nexstar and these VIEs, see Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The information in this Annual Report on Form 10-K includes information related to Nexstar and its consolidated subsidiaries. It also includes information related to VIEs with whom Nexstar has relationships. In accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and as discussed in Note 2 to our Consolidated Financial Statements, the financial results of the consolidated VIEs are included in the Consolidated Financial Statements contained herein.
